NO. 12-20-00140-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

GERALD K. JOHNSON,                                        §   APPEAL FROM THE 87TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE COUNTY OF ANDERSON AND
SLOCUM ISD,                                               §   ANDERSON COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Gerald K. Johnson, filed a motion to dismiss this appeal, in which he states
that he will no longer be pursuing the appeal. No decision has been delivered in this appeal.
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R.
APP. P. 42.1(a)(1).
Opinion delivered September 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 16, 2020


                                         NO. 12-20-00140-CV


                             GERALD K. JOHNSON,
                                    Appellant
                                       V.
                    THE COUNTY OF ANDERSON AND SLOCUM ISD,
                                    Appellees


                                 Appeal from the 87th District Court
                   of Anderson County, Texas (Tr.Ct.No. DCCV18-485-349)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.